                         Case 2:21-cv-00923-JCM-BNW Document 15 Filed 07/01/21 Page 1 of 4




                     1   Deverie J. Christensen
                         Nevada State Bar No. 6596
                     2   Hilary A. Williams
                         Nevada State Bar No. 14645
                     3   JACKSON LEWIS P.C.
                         300 S. Fourth Street, Suite 900
                     4   Las Vegas, Nevada 89101
                         Tel: (702) 921-2460
                     5   Email: deverie.christensen@jacksonlewis.com
                                 hilary.williams@jacksonlewis.com
                     6
                         Attorneys for Defendants ProCare Hospice
                     7   of Nevada, LLC and Mark Birnbaum

                     8                              UNITED STATES DISTRICT COURT

                     9                                      DISTRICT OF NEVADA

                10       PAULA HAMBLY, an individual,
                                                                           Case No. 2:21-cv-00923-JCM-BNW
                11                     Plaintiff,

                12               vs.                                       AMENDED JOINT DISCOVERY PLAN
                                                                           AND SCHEDULING ORDER
                13       PROCARE HOSPICE OF NEVADA, LLC a
                         Nevada entity, and MARK BIRNBAUM, an
                14       individual,                                       SPECIAL SCHEDULING REVIEW
                                                                           REQUESTED
                15                     Defendant.
                16
                17              Defendants ProCare Hospice of Nevada, LLC and Mark Birnbaum (“Defendants”) by and

                18       through their counsel of record, Jackson Lewis, P.C., and Plaintiff Paula Hambly (“Plaintiff”), by

                19       and through her counsel, hereby stipulate to the following Joint Proposed Discovery Plan and

                20       Scheduling Order:

                21                              Statement Why Longer Time Periods Should Apply

                22              This is an unusual case where counterclaims from an underlying state court action were

                23       severed to form a new state court action on April 29, 2021. Defendants then removed the new

                24       state court action to federal court on May 12, 2021. See ECF No. 1. Plaintiff moved to remand the

                25       case on May 17, 2021, and the motion was denied on June 16, 2021. ECF Nos. 6, 10. Thereafter,

                26       the Parties held an FRCP 26(f) conference on June 23, 2021. Due to the extensive motion practice

                27       that brought this case before this Court, the Parties were delayed in beginning discovery and

                28       request that the 180-day discovery period run from the date of the FRCP 26(f) conference.

Jackson Lewis P.C.
    Las Vegas
                         Case 2:21-cv-00923-JCM-BNW Document 15 Filed 07/01/21 Page 2 of 4




                     1                                         Stipulated Discovery Plan

                     2          1.      Initial Disclosures: An FRCP 26(f) conference was held on June 23, 2021. The

                     3   initial disclosures to be made pursuant to Fed. R. Civ. P. 26(a)(1) shall be made by July 7, 2021.

                     4          2.      Discovery Cut-Off Date(s): Discovery will take 180 days, measured from June

                     5   23, 2021, which is the date of the Parties’ FRCP 26(f) conference. This means all discovery must

                     6   be completed by December 20, 2021.

                     7          3.      Amending the Pleadings and Adding Parties: The last day to file motions to

                     8   amend pleadings or to add parties is September 21, 2021, which is not later than ninety (90) days

                     9   prior to the close of discovery.

                10              4.      Fed. R. Civ. P. 26(a)(2) Disclosures (Experts): The disclosure of experts and

                11       expert reports shall occur by October 21, 2021, which is not later than sixty (60) days before the

                12       discovery deadline. Disclosure of rebuttal experts and their reports shall occur by November 22,

                13       2021, which is thirty (30) days after the initial expert disclosures

                14              5.      Dispositive Motions: Dispositive motions may be filed no later than January 19,

                15       2022, which is thirty (30) days after the discovery deadline. In the event that the discovery period

                16       is extended from the discovery cut-off date set forth in this Joint Discovery Plan and Scheduling

                17       Order, the date for filing dispositive motions shall be extended for the same duration, to be no

                18       later than thirty (30) days from the subsequent discovery cut-off date.

                19              6.      Pretrial Order: The pretrial order shall be filed by February 18, 2022, which is

                20       not later than thirty (30) days after the date set for filing dispositive motions. In the event

                21       dispositive motions are filed, the date for filing the joint pretrial order shall be suspended until

                22       thirty (30) days after the decision of the dispositive motions or until further order of the Court. In

                23       the further event that the discovery period is extended from the discovery cut-off date set forth in

                24       this Joint Discovery Plan and Scheduling Order, the date for filing the joint pretrial order shall be

                25       extended in accordance with the time period set forth in this paragraph.

                26              7.      Fed. R. Civ. P. 26(a)(3) Disclosures: The disclosures required by Fed. R. Civ. P.

                27       26(a)(3), and any objections thereto, shall be included in the pretrial order.

                28

Jackson Lewis P.C.
                                                                            2
    Las Vegas
                         Case 2:21-cv-00923-JCM-BNW Document 15 Filed 07/01/21 Page 3 of 4




                     1            8.    Extensions or Modifications of the Discovery Plan and Scheduling Order: In

                     2   accordance with Local Rule 26-3, a stipulation or motion for modification or extension of this

                     3   discovery plan and scheduling order and any deadline contained herein, must be made not later

                     4   than twenty-one (21) days before the subject deadline.

                     5            9.    Electronic Filing:     The attorneys of record in this matter are registered for

                     6   electronic filing with this Court. Any documents electronically filed with this Court are deemed

                     7   to be sufficiently served on the other party as of the date that the document is electronically filed

                     8   with the Court.

                     9            10.   Electronic Information: The parties do not at this time anticipate any issues

                10       about disclosures or discovery of electronically stored information, if any, including the form or

                11       forms in which it should be produced. The parties shall meet and confer and otherwise work in

                12       good faith with respect to the production of electronically stored information should any dispute

                13       arise.

                14                11.   Privileged or Protected Documents: The parties do not know of any issues

                15       regarding claims of privilege or protection that need to be specifically addressed at this time.

                16                12.   Settlement: In compliance with LR 26-1(b)(7), settlement has been considered

                17       and discussed by the parties, as well as private mediation, as an alternative to the Court’s early

                18       neutral evaluation conference. Settlement cannot be evaluated at this time.

                19                13.   Consent to Magistrate: In compliance with LR 26-1(b)(8), the parties have

                20       considered consenting to the assigned Magistrate Judge, as well as the Short Trial Program, but

                21       have not yet reached a decision.

                22       ///

                23       ///

                24       ///

                25       ///

                26       ///

                27       ///

                28       ///

Jackson Lewis P.C.
                                                                           3
    Las Vegas
                         Case 2:21-cv-00923-JCM-BNW Document 15 Filed 07/01/21 Page 4 of 4




                     1          14.     Electronic Evidence: In compliance with LR 26-1(b)(9), the parties certify that

                     2   they have discussed presenting evidence in an electronic format to jurors for the purposes of jury

                     3   deliberations. They have not reached any stipulations at this time.

                     4
                     5          Dated this 1st day of July, 2021.

                     6
                     7   GARG GOLDEN LAW FIRM                                 JACKSON LEWIS P.C.

                     8   /s/ Amanda J. Brookhyser                             /s/ Deverie J. Christensen
                         Anthony B. Golden                                    Deverie J. Christensen, Bar # 6596
                     9   Amanda J. Brookhyser                                 Hilary Williams, Bar #14645
                         3145 St. Rose Parkway, Suite 230                     300 South Fourth Street, Suite 900
                10                                                            Las Vegas, Nevada 8910
                         Henderson, Nevada 89052
                11                                                            Attorneys for Defendants
                         Attorneys for Plaintiff
                12
                13                                                    ORDER

                14
                          IT IS ORDERED    that ECF No. 15 is GRANTED.
                                 IT IS SO ORDERED                                        , 2021.
                15
                16        IT IS FURTHER ORDERED that ECF No. 12 is DENIED as moot.

                17                                                     IT IS SO ORDERED
                18                                                    DISTRICT
                                                                       DATED: COURT/MAGISTRATE
                                                                                12:30 pm, July 02, 2021 JUDGE
                19                                                              4816-9050-6479, v. 1

                20
                                                                        BRENDA WEKSLER
                21                                                      UNITED STATES MAGISTRATE JUDGE
                22
                23
                24
                25
                26
                27
                28

Jackson Lewis P.C.
                                                                          4
    Las Vegas
